Exhibit 10.4

 

NON-QUALIFIED STOCK OPTION NOTICE

 

[OPTIONEE]

[OPTIONEE ADDRESS]

 

 

This Option Notice (the “Notice”) dated as of [GRANT DATE] (the “Grant Date”) is
being sent to you by NTL Incorporated (including any successor company, the
“Company”). As you are presently serving as a director of NTL Incorporated or
one of its subsidiary corporations, in recognition of your services and pursuant
to the NTL Incorporated 2006 Stock Incentive Plan (the “Plan”), the Company has
granted you the Option provided for in this Notice. This Option is subject to
the terms and conditions set forth in the Plan, which is incorporated herein by
reference, and defined terms used but not defined in this Notice shall have the
meaning set forth in the Plan.

 

1. Grant of Option. The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [NUMBER] shares of the Company’s Common
Stock at a price of $[STRIKE PRICE] per share (the “Option”). The Option is not
intended to qualify as an Incentive Stock Option under US tax laws or as an
approved Option under UK tax laws.

 

2. Vesting. The Option shall vest as to [FRACTION OR PERCENTAGE] of the shares
covered thereby on [FIRST VESTING DATE] and as to an additional [FRACTION OR
PERCENTAGE] of such shares on each [VESTING ANNIVERSARY DATE] thereafter until
fully vested, provided that you are employed by the Company or one of its
Subsidiary Corporations on each such vesting date. Upon an Acceleration Event
this Option, to the extent not yet vested, shall become 100% vested.

 

3. Exercise Period. Except as set forth in paragraph 2, the Option shall stop
vesting immediately upon the termination of your employment and any portion of
the Option that is not vested at the time of termination of your employment
shall immediately be forfeited and cancelled. Your right to exercise that
portion of the Option that is vested at the time of your termination shall
terminate on the earlier of the following dates: (a) three months after the
termination of your employment other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; or (d) [FINAL MATURITY DATE].

 

4. Manner of Exercise. This Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified or bank check or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax or duty payable and arising by reason of the exercise of
the Option).

 

5. Transferability. Neither this Option nor any interest in this Option may be
transferred other than by will or the laws of descent or distribution, and this
Option may be exercised during your lifetime only by you or your guardian or
legal representative.

 

 

 

for and on behalf of

 

NTL INCORPORATED

[g157942kqi001.jpg]

 

 

 

Stephen Burch

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------